UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2093


KENNETH SANDERS,

                Plaintiff - Appellant,

          v.

HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02153-AW)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Sanders, Appellant Pro      Se.    Brian Patrick Downey,
Kathleen   Ann   Mullen,   PEPPER   HAMILTON,   LLP,  Harrisburg,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth Sanders seeks to appeal the district court’s

order    in    his   civil     action   granting     Defendant’s       motion   for

summary judgment in part and closing the case.                   We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on July 30, 2013.        The notice of appeal was filed on August               30,

2013.     Because Sanders failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny Sanders leave to proceed in forma pauperis and dismiss the

appeal.       We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in   the     materials

before    this   court    and   argument     would   not   aid   the    decisional

process.

                                                                         DISMISSED



                                         2